DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitations “silicide layer covers…, front, and back surfaces of the extended portion of the S/D feature”, “a spacer layer disposed over…, front and back surfaces of the silicide layer”, and “silicide layer wraps around…, front and back surfaces of the epitaxial S/D feature.” in claims 1, 2 and 9, respectively, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new subject matter includes the following limitations: (i) “silicide layer covers…, front, and back surfaces of the extended portion of the S/D feature” in claim 1, (ii) “a spacer layer disposed over…, front and back surfaces of the silicide layer” in claim 2, and (iii) “silicide layer wraps around…, front and back surfaces of the epitaxial S/D feature.” in claim 9. The original disclosure does not reasonably convey to one ordinary skilled in the art that applicant was possession of the claimed invention at the time the application was filed.
Specifically, for example, applicant has added “silicide layer covers…, front, and back surfaces of the extended portion of the S/D feature” to independent claim 1. This limitation does not appear in the original disclosure of October 31, 2018 (62/753,466) and therein no evident indicating that the applicant was in possession of this newly silicide layer covers front, and back surfaces of the extended portion of the S/D feature at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitations “the top, bottom, sidewall, front and back surfaces of the silicide layer”, line 2, when no top, bottom, sidewall, front and back surfaces have been previously recited.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted --a spacer layer disposed over a surface of the silicide layer--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano (US Pub 2009/0026505).
Regarding claim 1, Okano (fig. 1) teaches a semiconductor device, comprising: 
a semiconductor fin (fin 3, [0016]) disposed over a substrate (substrate 2, [0016]); 
an isolation structure (insulating film 5, [0016]) at least partially surrounding the semiconductor fin; 
a source/drain (S/D) feature (“a source region and a drain region”, [0018]) disposed over the semiconductor fin, wherein an extended portion (extension layer 9, [0016]) of the S/D feature extends over the isolation structure; and 
a silicide layer (silicide layer 11, [0016]) disposed over the S/D feature, wherein the silicide layer covers top, bottom, and sidewall surfaces (facet 9a and 9b, [0027]) of the extended portion of the S/D feature.
Regarding claim 2, as best understood, Okano teaches the semiconductor device of claim 1, wherein the semiconductor device further comprises a spacer layer (gate sidewall 10, [0016]) disposed over a sidewall surface of the silicide layer (fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Kim et al (US Pub 2014/0335673).
Regarding claim 3, Okano (fig. 1) teaches a gate structure (gate electrode 7, [0016]) disposed over a channel region (channel region, [0018]) of the semiconductor fin and interposed with the semiconductor fin, wherein the silicide layer covers a sidewall of the S/D feature facing the gate structure. 
Okano teaches the fin 3, but does not teach semiconductor layers of the semiconductor fin.
Kim (fig. 4A) teaches a fin (active fin AF, [0041]) including semiconductor layers (first portion 110 and second portion 120 and/or active pattern 103, [0039]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin 3 of Okano with stack of semiconductor layers (103 110 120) of active fin AF of Kim in order to obtain desired width of the active fin AF as taught by Kim, [0039].
Regarding claim 4, Okano teaches the semiconductor device of claim 3, wherein the spacer layer (10) disposes between the silicide layer (11) and the gate structure (fig. 1).
Regarding claim 5, Okano teaches the semiconductor device of claim 3, wherein a portion of the spacer layer (10) is disposed over a sidewall of the silicide layer (11) facing the gate structure (fig. 1).
Regarding claim 6, Okano teaches the semiconductor device of claim 3, wherein a portion of the spacer layer (10) is disposed under a sidewall of the silicide layer (11) facing the gate structure (fig. 1).
Regarding claim 7, Okano teaches  the semiconductor device of claim 3, further comprising a dielectric fin (cap layer 4, [0016] and fig. 4I) disposed over the substrate and adjacent to the semiconductor fin, wherein the spacer layer covers a top surface of the dielectric fin.
Regarding claim 15, Okano (fig. 1) teaches a semiconductor device, comprising: 
a fin (fin 3, [0016]) disposed over a substrate (substrate 2, [0016]); 
an epitaxial source/drain (S/D) feature (extension layer 9, [0016]) wrapping around the fin; 
a gate structure (gate electrode 7, [0016]) disposed over the substrate, wherein the gate structure includes a top portion disposed over the fin and a bottom portion interleaved with the fin; 
a silicide layer (silicide layer 11, [0016]) wrapping around the epitaxial S/D feature, wherein a side wall of the silicide layer covers a sidewall of the epitaxial S/D feature facing the gate structure; and
an S/D contact (source/drain contact, [0060]) disposed adjacent to the gate structure, wherein the S/D contact contacts the silicide layer.
Okano teaches the fin 3, but does not teach a fin including a stack of semiconductor layers. 
Kim (fig. 4A) teaches a fin (active fin AF, [0041]) including a stack of semiconductor layers (first portion 110 and second portion 120 and/or active pattern 103, [0039]) disposed over a substrate (substrate 100, [0037]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin 3 of Okano with stack of semiconductor layers (103 110 120) of active fin AF of Kim in order to obtain desired width of the active fin AF as taught by Kim, [0039].
Regarding claim 16, Okano teaches the semiconductor device of claim 15, wherein the semiconductor device further comprises a spacer layer (gate sidewall 10, [0016]) between the sidewall of the silicide layer and the gate structure.
Regarding claim 17, Okano teaches the semiconductor device of claim 16, wherein a portion of the spacer layer (10) is disposed on top of the side wall of the silicide layer (rotate fig. 1 90° counter clockwise).
Regarding claim 18, Okano teaches the semiconductor device of claim 16, wherein a portion of the spacer layer (10) is disposed under the sidewall of the silicide layer (rotate fig. 1 90° clockwise).
Regarding claim 19, Okano teaches the semiconductor device of claim 16, further comprising a dielectric fin (cap layer 4, [0016] and fig. 4I) disposed over the substrate (2) and adjacent to the fin (3), wherein the spacer layer (10) covers a top surface of the dielectric fin.
Regarding claim 20, Okano teaches the semiconductor device of claim 16, wherein the spacer layer wraps around the silicide layer (the spacer layer 10 wraps around the side wall of the silicide layer 9, fig. 1).

Allowable Subject Matter
Claims 8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests a spacer layer wrapping around silicide layer, wherein a portion of the spacer layer is disposed between the isolation feature and the silicide layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892